Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant’s amendments and accompanying remarks filed 6/2/22 have been fully considered and entered. Claims 2 and 5 have been amended as requested. With regard to the cited prior art of Zillig et al., WO2015080913A1, Applicants have evidenced common ownership. At the time of filing, the claimed invention and the invention of Zillig et al., WO2015080913A1 were subject to an obligation of the same entity, namely the 3M Innovative Properties Company. As such, Zillig et al., WO2015080913A1 is disqualified as prior art under 35 USC 103 (c). The rejections of claims 2-10 rejected under 35 U.S.C. 103 as being obvious over Zillig et al., WO2015080913A1 in view of Loftus et al., US 2006/0254855 is hereby withdrawn. However, Applicant’s amendments necessitated the following new ground of rejection. 
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	The term “not significantly” in claims 2 and 5 is a relative term which renders the claim indefinite. The term “significantly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by “not significantly” melting. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 2-10 is/are rejected under 35 U.S.C. 103 as being obvious over Loftus et al., US 2006/0254855 in view of WO 2016/189239 (see attached google translation)
The published patent application to Loftus et al., teach a fibrous web having a plurality of densified portions on or both surfaces to improve air-flow resistance (title, abstract and figure 2). Said web is melt-blown made from thermoplastic materials such as polyester (sections0027- 0028). The densified pattern shown in figure 2 would produce the claimed varied volumetric density along the surface. Loftus et al., teach using a heat roller or stamp (heat and/or pressure) to produce the densified areas/pattern (abstract, section 0032). The use of such apparatuses can be used to shape and/or old the non-woven into various 3D shapes. The Examiner is of the position that since the densified surface is not continuous and can be accomplished without heat, the limitation of “no significant melting” is met. Furthermore, even in the heat that some heat is used with pressure to densify the surface of the non-woven, Applicants have not defined what is meant by “no significant melting”. In other words, low heat can be used to densify the surface of the heat without completely melting or destroying the structure of the fiber. With regard to the claimed air flow resistance, Loftus et al., teach a range of 500-3500 Rayls is preferred (section 0035). With regard to the additional layers, Loftus et al., teach that the densified web be joined to other patterned webs, blankets, and/or metallic foils. The Examiner is of the position that depending on the desired insulating/acoustic performance/airflow resistance a person of ordinary skill in the art would recognize that the densified layer can be positioned in a multitude of ways between a variety of different layers. Loftus et al., teach that the non-woven web exhibits improved air flow resistance (abstract). With regard to the claimed diameters of the melt-blown fibers, Loftus et al., does not specifically teach this parameter. However, it is commonly known that melt-blown fibers have a specific diameter range that overlaps the claimed range of 10 micrometers.  https://link.springer.com/chapter/10.1007/978-94-011-4421-6_58#:~:text=Melt%2Dblown%20microfibers%20generally%20have,high%20as%2015%E2%80%9320%20%CE%BCm.  Loftus et al., teach that non-woven is suitable in the formation of insulating type products (abstract and sections 0001-0011). 
Loftus et al., does teach using thermoplastic polyester and forming a melt-blown non-woven. 
Loftus et al., does not teach the claimed thermoplastic semi-crystalline polyester. 
The published WO document teach forming fibers and non-woven fabrics from semi-crystalline polyester (see google translated document). The published WO document teach the claimed polyester polymers, specifically PET (see google translated document). The published WO document discloses that the semi-crystalline polyester exhibits good thermal properties, excellent impact resistance and low coloring making the composition suitable to form a variety of articles (see google translated document). 
Therefore, motivated by the desire to produce an acoustic or thermal insulating web and/or laminate with good thermal properties and/or impact resistance, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to form the densified non-woven article of Loftus et al., with the semi-crystalline polyester composition disclosed in the published WO document. 
With regard to the claimed dimensionally stable and shrinkage limitations, the Examiner is of the position that since the combination of cited prior art teach the claimed chemical and structural limitations, the non-woven of modified Loftus et al., would exhibit the claimed dimensional stability and shrinkage limitations.  
The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to manufacture products or to obtain and compare prior art products evidences fairness of this rejection, In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789